Citation Nr: 1729955	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  12-31 220A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for arthritis of the thoracic and lumbar spine.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. Whitelaw, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Air Force from July 1970 to October 1972.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran appeared and testified before the undersigned Veterans Law Judge at a February 2017 videoconference hearing.  A transcript of the hearing has been associated with the Veteran's claims file.

In a November 2011 form, the Veteran explicitly contended that his service-connected disabilities rendered him unable to work.  The United States Court of Appeals for Veterans Claims (Court) has determined that a request for entitlement to a TDIU could be presumed in all claims for an increase in a disability rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In light of the holding in Rice and the numerous statements by the Veteran that his service-connected disabilities have prevented him from being able to work, the Board has amended the issues on appeal to include entitlement to a TDIU.

The issue(s) of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran's arthritis of the thoracic and lumbar spine has not resulted in favorable ankylosis of the entire thoracolumbar spine.

2.  The Veteran's arthritis of the thoracic and lumbar spine has not resulted in forward flexion of the thoracolumbar spine of 30 degrees or less.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for arthritis of the thoracic and lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.7, 4.71a, Diagnostic Code 5242 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board appreciates the Veteran's service to his country and is sympathetic to the fact that he has medical conditions; however, the Board must apply the law as it exists.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995) (providing that the Board must apply the law as it exists and is not permitted to award benefits based on sympathy for a particular appellant).

The Board has reviewed all the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the current appeal.


I.  Legal Standard

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2016). 

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2016).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided. Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran was previously awarded service connection and assigned an initial disability rating for his low back sprain.  An appeal of the initial rating is not before the Board; rather, the Veteran seeks an increased rating.  On a claim for increased rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found; such separate disability ratings are known as staged ratings.  

In the May 2011 rating decision on appeal, the Veteran's 20 percent evaluation for his service-connected arthritis of the thoracic and lumbar spine was continued.  The Veteran's disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC or Code) 5242.  This Code is evaluated in accordance with the General Rating Formula for Diseases and Injuries of the Spine (Formula).  In pertinent part, the Formula instructs a rating board to assign the following evaluations: a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a.

A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id. 

A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id. 

A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent disability rating is assigned for unfavorable ankylosis of the entire spine.  Id. 

These ratings are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.   Id.

The Formula's Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. § 4.71a.  Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

The Board also notes that when intervertebral disc syndrome is being considered, it should also consider whether a higher disability is rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Formula).  That Formula provides the following, in pertinent part: a 20 percent disability rating is assigned for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  38 C.F.R. § 4.71a.  A 40 percent disability rating is assigned for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  Id.  A 60 percent disability rating is assigned for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Id.


II.  Analysis

After a full review of the record, and as discussed below, the Board concludes that a rating in excess of 20 percent for arthritis of the thoracic and lumbar spine is not warranted. 

The Veteran has repeatedly contended throughout the period under appeal that his back pain has continued to worsen.  In a January 2011 statement, the Veteran reported that without his prescribed medications he would be unable to work and that his back pain forced him to refuse jobs as a self-employed contractor that involved hanging drywall, roofing, heavy hauling, or jobs that required extensive ladder work.  The Veteran also indicated that he was experiencing attacks that made any activity impossible.  These attacks reportedly left him totally unable to work and had increased in frequency over the prior few years.  The Veteran stated that these attacks had put him "in bed for up to three weeks at a time."  At the January 2011 VA examination, the Veteran indicated that his flare-ups occurred every two to four months and lasted from three to seven days.  He indicated that he was unable to do anything at that time including tasks such as walking to the kitchen.

At the February 2017 hearing, the Veteran indicated that he had good and bad days, but had pain on a typical day.  He explained that in the prior year he had an attack of sciatica "that put a halt to everything" during which he could not bend, ascend stairs, or kneel down.  The Veteran also stated at the hearing that he could no longer climb ladders, perform heavy lifting, or work on his hands and knees like as was required in his prior line of work.

The Board recognizes that lay observations regarding observable symptoms pain, flare-ups, reduced lifting capacity, and difficulty with bending or ascending stairs can be competent and probative as to an individual claimant's current level of symptomatology.  Layno v. Brown, 6 Vet. App. 465 (1994).  Accordingly, the lay statements made by the Veteran are entitled to some degree of probative weight.  However, the record also contains several other lay statements by the Veteran that appears at odds with the degree of severity he described at the hearing, in his January 2011 statement, and at the January 2011 VA examination.  

For instance, in contrast to the flare-ups occurring every two to four months that he described at the January 2011 VA examination, the clinician who conducted the February 2015 VA evaluation indicated that the Veteran did not report experiencing flare-ups that impacted the function of his thoracolumbar spine.  Similarly, clinical treatment notes generally fail to include any reports or complaints of incapacitating pain that lasted the three to seven days he described at the January 2011 VA examination.  The inconsistencies regarding the severity of the symptoms the Veteran has described reduces the probative weight of his lay statements.  

The record also contains several additional lay statements in support of the Veteran's claim from January 2011.  At that time, D.S., an apparent friend or acquaintance of the Veteran's, reported noticing the Veteran having hardship putting on shoes, standing for long periods of time, and experiencing discomfort with sitting.  D.S. indicated that when the Veteran experienced an exacerbation of his back pain, the Veteran had to grab a countertop to steady him.  D.M. also indicated that he had known the Veteran for 10 years and that the Veteran recently had become fidgety and needed to take medications.  D.M. stated that he had witness the Veteran experiencing extreme back pain to the point that he had to miss work and would not want to travel.  Finally, P.P. reported that she had known Veteran for two years and that when she had met the Veteran he had experienced intermittent back pain.  Since the time she had met the Veteran, P.P. observed that the Veteran increased his use of non-prescription medication with less relief.  She also reported that she had seen him have no apparent back pain at night and then wake up unable to arise without considerable pain.  P.P. stated further that the Veteran had random attacks brought on by no particular activity and on one occasion lasted for three weeks during which he was not able to perform even the simplest daily tasks.

The Board notes that the authors of these statements are competent to report these personally observable symptoms.  The Board also has no reason to doubt the credibility of these statements and accords them some degree of probative weight.  However, there is no indication that D.S., D.M., or P.P. possesses the specialized medical knowledge, experience, or training to describe the Veteran's symptoms in terms of the specific rating criteria contemplated by the Formula.  As such, their statements are of limited utility in evaluating the severity of the Veteran's arthritis of the thoracic and lumbar spine in accordance with the criteria set out in the rating schedule.  For the reasons explained below, the Board finds that the competent medical evidence and the preponderance of the specific objective clinical signs reported by treating and examining medical professionals is entitled to greater probative weight.

As the VA examiners who have evaluated the Veteran have indicated that he does not have intervertebral disc syndrome and the Veteran stated at the hearing that he has not been prescribed bedrest, he may only succeed in his claim for an increased evaluation upon a showing of limitation in forward flexion of the lumbar spine to 30 degrees or favorable ankylosis of the lumbar spine.  

To evaluate his claim, the Veteran was afforded a VA examination in January 2011.  As indicated above, the Veteran reported at that time that he experienced flare-ups lasting three to seven days every two to four months.  He also reported numbness, paresthesias, leg or foot weakness, fatigue, decreased motion, stiffness, weakness, spasm, and constant daily spine pain.  The clinician who conducted this evaluation reported that the Veteran had no abnormal spinal curvatures and a normal gait in addition to bilateral spasm of the thoracolumbar sacrospinalis.  Range of motion testing resulted in flexion to 70 degrees, extension to 20 degrees, left lateral flexion to 25 degrees, right lateral flexion to 30 degrees, left lateral rotation to 20 degrees, and right lateral rotation to 30 degrees.  The examiner indicated that there was objective evidence of pain on active motion but stated that there was no additional limitation in range of motion with repetitive motion.  The Veteran also had reportedly normal signs of reflexes, sensation, motor strength, and muscle tone.

The Veteran attended an additional VA examination in February 2015.  At that time, the Veteran reportedly experienced radiating pain down both legs and stated that he was no longer able to work due to his inability to climb ladders to paint, do construction work, climb ladders, or get up and down on his hands and knees.  Notably, the examiner who conducted this evaluation stated that the Veteran had not reported symptoms of flare-ups.  

Upon examination, the Veteran had diminished deep tendon reflexes in each knee, but did not present with muscle atrophy, abnormal straight leg raising tests, loss of motor strength, or abnormal sensation.  The clinician who conducted this January 2011 evaluation also reported that the Veteran's mildly antalgic wide-based gait appeared to intensify after the examination.  At that time, the Veteran was found to have forward flexion to 45 degrees, extension to 30 degrees, right and left lateral flexion to 30 degrees, respectively, and right and left lateral rotation to 20 degrees, respectively.  The Veteran did have pain with forward flexion, but there was no evidence of pain with weight bearing at that time or additional loss of function or range of motion after three repetitions.  The Board also notes that the examiner indicated that the examination neither supported nor contradicted the Veteran's statements describing functional loss during after repeated use.

Finally, the Veteran attended an additional VA examination in July 2016.  At that time, the Veteran reported persistent back pain that manifested in good and bad days and which shot down the left.  The pain was noted to be constant and caused difficulty with prolonged periods of sitting and prevented the Veteran from lifting or ascending stairs without difficulty.  The Veteran also described flare-ups that depended on what the Veteran was doing.  He indicated that bending in certain positions for over one minute aggravated his pain.

The VA examiner who conducted this July 2016 evaluation reported that the Veteran had normal muscle strength without atrophy, normal reflexes, normal sensation, and negative straight leg raising tests bilaterally.  Range of motion testing reflected limitation of forward flexion to 45 degrees, extension to 25 degrees, bilateral flexion to 25 degrees, and bilateral rotation to 25 degrees.  The examiner noted that the Veteran did not have pain with weight bearing but had pain with forward flexion and tenderness to palpation of the lumbar spine.  This clinician also reported that repetition did not result in additional loss of range of motion, but stated that she was unable to say without resorting to speculation whether flare-ups or repeated use over time would cause significant limitations to functional ability due to pain, weakness, fatigability, or incoordination because the examination was not performed during a flare-up or after repetitive use.

Overall, the findings in these VA examination reports would appear to preclude the Veteran from succeeding in his claim for an increased rating as each of the examination reports indicate that the Veteran has been able to flex his spine forward beyond 30 degrees.  The consistency in the range of motion testing across several years appears to further enhance the probative weight that may be given to these examination results.

However, the Board notes that the record also contains a disability benefits questionnaire (DBQ) from March 2016 that includes reports by the Veteran that his back pain caused difficulty with bending over, kneeling, squatting, walking, and sitting.  The clinician who completed this form reported signs of tenderness in the Veteran's bilateral lumbosacral junctions, decreased balance of the right lower extremity, guarding or muscle spasm, and decreased lumbar lordosis.  The form also indicates that the Veteran had 4/5 motor strength in the hip flexion and foot adduction in the right in addition to 4/5 motor strength in the hip flexion on the left.  Reflexes were reportedly absent in the bilateral knees and diminished in the left ankle, and the Veteran had decreased sensation in the thigh/knee on the right.  

Notably, in contrast to the VA examination reports, the range of motion of the lumbar spine noted in this DBQ reflect a substantial reduction in the Veteran's forward flexion, extension, and right lateral flexion.  The clinician who completed this report indicated that the Veteran had only 10 degrees of forward flexion, 5 degrees of extension, and 15 degrees of right lateral flexion.  Pain, weakness, fatigability, or incoordination were also noted to significantly limit the Veteran's functional ability during a flare-up or when the spine was used repeatedly over time and was found to limit forward flexion to 10 degrees and extension to 10 degrees.

It appears that the physical therapist who completed this DBQ is competent to make these complex medical observations and report these clinical signs and the Board has no reason to doubt the sincerity or credibility of this clinician.  However, several factors detract from the probative weight the Board can assign to the findings in this report.  For instance, the clinician who completed this DBQ specifically noted that despite the limitations in the Veteran's range of motion, the Veteran was able to perform transfers between a supine and standing position.  Likewise, the Board notes that it is the only examination report or treatment note in which the Veteran's forward flexion was observed to be reduced to less than 30 degrees and the VA examiners who evaluated the Veteran both before and after this March 2016 DBQ reported that the Veteran had substantially greater range of forward flexion in his lumbar spine.

The limitation in flexion reported in this questionnaire also appears at odds with the range of motion test results that were noted in the Veteran's VA treatment records.  For example, at a VA neurosurgical consultation at which the Veteran was not felt to be a candidate for surgery, the Veteran reportedly had flexion of his low back that was 90 percent of normal.  A VA treatment note from July 2011 indicated that the Veteran's range of motion was preserved.  Likewise, at physical rehabilitation evaluations in January and February of 2015, the Veteran was found to have forward flexion in his lumbar spine to 40 degrees.  The discrepancy between these numerous clinical reports regarding the Veteran's low back disability and the findings reported in the March 2016 DBQ reduces the probative weight of that March 2016 report.  The March 2016 DBQ report also appears to be, at least in part, internally inconsistent.  Specifically, although the clinician who completed the DBQ indicated that the Veteran did not have radicular pain or any other subjective symptoms due to radiculopathy, he also opined that the Veteran had mild bilateral radiculopathy.  For these reasons, the Board finds the VA examinations and the clinical observations of the Veteran's treating clinicians to be of greater probative value.
"
Ultimately, the Board finds that the preponderance of the competent and probative evidence in the record indicates that his back disability most closely approximates the rating criteria for a 20 percent evaluation and does not indicate that the forward flexion in the Veteran's lumbar spine has been limited to 30 degrees or less.  As such, the doctrine of the benefit of the doubt is not for application.

Pursuant to DeLuca, the Board has also considered whether weakness, pain, incoordination, or fatigability caused by repetitive use or flare-ups warrant a higher rating.  However, there is no competent and highly probative medical evidence appearing in the record to suggest that flare-ups in the Veteran's chronic lumbar sprain or repetitive use of his lumbosacral spine would cause the degree of functional limitation that would warrant a rating of higher than 20 percent.  The Board also notes that the Veteran's characterizations of the severity and frequency of his flare-ups have been somewhat inconsistent over time.  Although the March 2016 DBQ suggests that weakness, pain, incoordination, or fatigability caused by repetitive use or flare-ups limit the forward flexion of the Veteran's lumbar spine to 10 degrees, several factors reduce the probative weight that can be given to this report, as described above.  

The Board has also considered whether a higher rating is appropriate in accordance with the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  As explained above, that Formula allows for the assignment for a higher rating when a claimant's intervertebral disc syndrome has led to incapacitating episodes.  Here, there is some ambiguity in the record regarding whether the Veteran's spinal disorder should be properly classified as "intervertebral disc syndrome."  For instance, although he was given a diagnosis of intervertebral disc degeneration at the July 2016 VA examination, the clinician who completed that examination report indicated that the Veteran did not have intervertebral disc syndrome of the thoracolumbar spine.  

However, even assuming that the Veteran's spinal disability should be considered intervertebral disc syndrome, the Board notes that there is no competent objective medical evidence that his back condition has caused "incapacitating episodes" totally at least four weeks in any 12-month period that would be required for an evaluation in excess of 20 percent in accordance with the Formula.  On the contrary, neither the VA examiners who evaluated the Veteran nor the clinician who completed the March 2016 DBQ have suggested that his spinal disability has caused incapacitating episodes of even two weeks of duration that would be necessary for a 20 percent rating pursuant to that Formula.  For these reasons, the Board finds that an evaluation of 20 percent for the Veteran's arthritis in the thoracic and lumbar spine is appropriate for the entirety of the period currently under appeal.

Finally, the Board has also considered whether a separate evaluation is warranted for any neurological abnormalities associated with the Veteran's spinal disorder.  Note one of the General Rating Formula for Diseases and Injuries of the Spine indicates that any objective neurological abnormalities associated with the spinal disorder being evaluated including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  The Veteran has already been awarded a separate evaluation of 10 percent for left leg radiculopathy and that issue is not currently on appeal before the Board.  The Board also recognizes that the March 2016 DBQ includes a report of moderate intermittent pain in the right lower extremity along with absent reflexes in that extremity.  In somewhat of a contradiction, however, the clinician who completed this report simultaneously stated that the Veteran did not have radicular pain or any other subjective symptoms due to radiculopathy and also had mild bilateral radiculopathy of the lower extremities.  

Notwithstanding this private DBQ, the Board notes that none of the VA clinicians who evaluated the Veteran reported any signs of right lower extremity radiculopathy or neurological abnormalities that would warrant a separate neurological evaluation.  Specifically, the January 2011 VA examiner reported normal sensation, motor functioning, and reflexes in the lower right extremity.  The February 2015 VA examiner reported signs of diminished reflexes in the right lower extremity, but no signs of reduced strength or sensation.  That clinician also reported that the Veteran did not have signs or symptoms of radiculopathy or any other neurological abnormalities or findings related to the Veteran's back condition.  Finally, the July 2016 VA examiner also reported intact motor strength in addition to normal sensation.  Notably, this clinician also reported signs of normal reflexes in the Veteran's lower right extremity.  

Ultimately, like the previous VA clinician, the July 2016 VA examiner reported that the Veteran did not have signs or symptoms of radiculopathy in the lower right extremity or any other neurological abnormalities or findings relating to the Veteran's low back disability.  Accordingly, the Board finds that the preponderance of the competent evidence in the record weighs against the assignment for a separate neurological evaluation in the Veteran's lower right extremity.

III.  VA's Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159(b).  Here, the Veteran was provided with the required notice and information in a January 2011 letter prior to the initial adjudication of his claim.  See Vasquez-Flores v. Shinseki, 580 F.3d 1270 (2009).   There have been no contentions that this notice is deficient in any way.  As such, the Board is convinced that VA has satisfied its duty to notify. 

VA also has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).  The Board finds that VA has satisfied its duty to assist by acquiring service records as well as relevant records of VA treatment.  These pertinent records have been associated with the Veteran's claims file and reviewed in consideration of the issues before the Board.

VA has also attempted to satisfy its duty to assist the Veteran by affording him VA examinations in January 2011, February 2015, and July 2016.  The Board ultimately finds that the February 2015 and July 2016 VA examinations are adequate.  The examiners who conducted these evaluations considered the lay evidence presented, reviewed the Veteran's claim file, took down the Veteran's history, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  As such, the Board is satisfied that they are adequate.  See D'Aries v. Peake, 22 Vet. App. 104 (2008).

The Board has also considered Correia v. McDonald, No. 13-3238, 2016 WL 3591858  (Vet. App. July 5, 2016) which holds that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  The Board finds that the VA examination report from July 2016 contains sufficient findings in this regard, and remand is not required. 

Range of motion measurements for the opposite joint are unnecessary as there is no joint opposite of the spine.  Additionally, the July 2016 VA examiner addressed pain in weight bearing status and in repetitive-use testing.  Although this July 2016 VA examination report does not contain separate findings in active and passive motion it indicates that the Veteran moved on his own free will, indicating that pain in active motion has been considered.  It follows that an assessment of passive motion would yield the same result.  If the Veteran was able to move his spine himself to a particular degree, the spine would be capable of the same movement by the examiner, and the results in active motion are applicable to passive motion.

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159 (c)(4) (2014); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).


ORDER

Entitlement to an evaluation in excess of 20 percent for arthritis of the thoracic and lumbar spine is denied.


REMAND

As explained above, VA has duties to assist claimants in developing their claims, which may include scheduling a VA examination or obtaining a VA medical opinion.  However, when VA affords the Veteran with a medical examination or secures a VA medical opinion, it must ensure that the examination report or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board notes that the central question regarding the Veteran's claim for a TDIU focuses on the specific functional and vocational effects of his service-connected disabilities.  See Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993).  

The Veteran has been service-connected for arthritis of the thoracic and lumbar spine, left leg radiculopathy, and depressive disorder during the period currently under appeal.  As indicated above, the Veteran has also been afforded VA examinations relating to his low back disability.  However, the Board finds that these examination reports do not include sufficient information to determine the functional impact of the Veteran's service-connected disabilities and their effect on the Veteran's ability to secure and follow gainful employment.  

For instance, the clinician who completed the July 2016 VA examination was asked whether the Veteran's back condition affected his ability to work.  She stated that the "Veteran states" that his back made him unable to continue painting due to pain and caused him to be unable to climb ladders or get on knees while working.  However, this appears to be a mere recitation of the Veteran's own subjective reports of the limiting effects of his disability and is not an independent or objective assessment of the specific functional or work-related activities that are affected by the Veteran's service-connected back disability.  As such, with respect to the specific question of entitlement to a TDIU, the Board finds that this examination report does not provide the Board with sufficient detail to evaluate the claim.

The Board also notes that there is some confusion in the record regarding the Veteran's specific work history.  In November 2011, the Veteran completed a standard VA form in which he indicated that he became too disabled to work in October 2011.  However, subsequent treatment records suggest that the Veteran was able to return to work and continued to do so through the summer of 2014.  As such, upon remand, the AOJ should ask the Veteran to complete an updated work history form.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records and associate them with the Veteran's claims file.

2.  Contact the Veteran and ask him to complete an updated VA Form 21-8940 or other appropriate form regarding his work history and associate any response with the Veteran's claims file.

3.  Thereafter, schedule the Veteran for a VA examination with an appropriate medical professional to determine the functional impact of the Veteran's service-connected thoracic and lumbar arthritis, left leg radiculopathy, and depression.  The claims file should be made available to the medical professional, who should indicate in his/her report that the file was reviewed

After reviewing the claims file and personally examining the Veteran, the medical professional should provide opinions on the specific functional impact that the Veteran's service-connected disabilities of arthritis, radiculopathy, and depression have on his ability to work.  A complete rationale should accompany each opinion.

4.  Thereafter, readjudicate the Veteran's claim for a TDIU.  If the claim is not granted, send the Veteran and his representative a supplemental statement of the case and allow them an appropriate time to respond before returning the file to the Board for further appellate consideration of the claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


